Citation Nr: 1821133	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-41 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a left foot burn scar.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran was afforded a personal hearing before the undersigned.   A transcript of the hearing is of record.   

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable rating for a left foot burn scar and service connection for hypertension and a psychiatric disorder.  The Board finds that further development is necessary for these issues on appeal.

During the March 2017 hearing, the Veteran stated that he had been treated by the VA for his hypertension since discharge from service.  VA treatment records are contained in the claim file; however, it appears that there are treatment records that are missing as the file does not contain records dated earlier than October 2007.  As potentially relevant VA treatment records are not associated with the file, a remand is necessary to obtain them.

During the March 2017 hearing, the Veteran also stated that he was receiving benefits from the Social Security Administration (SSA) for his psychiatric disorders; however, no SSA records are contained in the record.  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claims.  38 U.S.C. § 5103A(c)(3) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Finally, the Veteran has been afforded VA examinations for his claimed disabilities; however, the Board finds these examinations inadequate.  In September 2014, the Veteran was afforded a VA examination for his service-connected left foot burn scar.  The examiner described this scar as having deep partial thickness.  The Board finds this description confusing as it is unclear if this means that the scar is deep and associated with underlying soft tissue damage.  It is especially confusing in light of the previous June 2011 VA examination, which noted that there was no underlying soft tissue damage.  This examination is also inadequate as there are no measurements given for the size of the scar.  

Regarding the VA examination for hypertension, the examiner opined that it was less likely as not that hypertension was incurred in service as there was no continuity of care from service to the post-service period and there was a thirty-year hiatus before hypertension was diagnosed in 2000.  The examiner, however, did not consider the medical evidence showing that the Veteran had high blood pressure readings during service.  See Service Treatment Records dated November 1970 and May 1971.  Also, as the Veteran stated that he received treatment since service for this condition and records from discharge until 2007 are being requested in this remand, another examination is necessary to consider those records obtained on remand.  

Finally, regarding the VA examination for a psychiatric disorder, the Board finds the opinion provided was not adequate.  The Veteran was diagnosed as having major depressive disorder and the examiner found that the criteria for PTSD was not met.  The examiner then opined that the major depressive disorder has to do with a complex biopsychosocial etiology rather than to military service.  The examiner did not provide an adequate explanation for this finding.  Also, the examiner failed to consider the November 2011 inservice treatment record noting that the Veteran had an anxiety reaction and also failed to address VA treatment records that relate the Veteran's major depression to service.  See VA treatment records dated June 2011 and September 2011. 

In light of the inadequate VA examinations, further development is necessary in order to properly adjudicate this appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the SSA's decision and the records upon which the agency based its determination.  The RO must also attempt to obtain the Veteran's complete VA treatment records beginning from discharge from service in May 1971 to October 2007.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine the current severity of his left foot burn scar, to include all associated residuals.  The Veteran's file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's left foot burn scar and the severity of any and all manifestations found.  The examiner must specifically indicate if the scar is deep and nonlinear or superficial and nonlinear, measure the area in square inches that the scar covers, and determine whether the scar is unstable or painful.  

The term "deep scar" in the above context refers to a scar associated with underlying soft tissue damage.

All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examination report must include a complete rationale for all opinions expressed.  

3.  Following the above development, the Veteran must be afforded a VA examination(s) to determine whether hypertension and any diagnosed psychiatric disorder are related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements and testimony, the examiner must provide an opinion as to whether the currently diagnosed hypertension is related to the Veteran's military service, including inservice high blood pressure readings, or whether such etiology is unlikely.  The examiner must consider the Veteran's reports that he has been treated for hypertension since discharge from service.

Also, after a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner is asked to identify all diagnosed psychiatric disorders.  Thereafter, for each psychiatric disorder diagnosed, the examiner is asked to provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's military service, to include his inservice treatment for seasickness and his reaction to Compazine, or whether such etiology is unlikely.  The examiner must consider the November 1970 inservice diagnosis of anxiety reaction and the post-service June 2011 and September 2011 VA treatment records relating the Veteran's diagnosed major depression to service.  

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




